Title: To George Washington from Tobias Lear, 4 November 1799
From: Lear, Tobias
To: Washington, George



Sir,
Mount Vernon Nov. 4th 1799

In obedience to your orders I left Mount Vernon on Monday the 28th of Octr to communicate to Colo. Parker your instructions respecting hutting the Troops at Harper’s Ferry.
I reached the Camp at Harper’s Ferry on the eveng of the 29th; and finding that Colo. Parker was gone to Winchester, I sent an Express for him immediately. In the afternoon of the 30th Colo. Parker arrived in Camp, when I delivered him your letters, and made such further verbal communications as were necessary on the subject.
The difficulty which appeared in getting plank &c. sufficient to cover the huts for three Regts at Harper’s Ferry, and the doubt whether the public ground would afford even logs enough for the huts, determined Colo. Parker to go to Frederick town to examine the state of the Barracks there. We accordingly went over to that place on the 31st of Octr where we found the Barracks in the most ruinous condition—the naked walls standing without a roof or floors, which at once decided, that nothing could be done to render them habitable for Troops this winter. And here we learned, with certainty, that a Battalion of Artillery (Major Hoops’) was ordered from New York to take up their winter quarters at Harper’s Ferry (having met Captn Freeman of the Artilleriests on his way to that place, who informed us that the Battalion was on its march, and might be expected in about ten days.

Under these circumstances Colo. Parker was of opinion, in which I perfectly agreed, that it would be best to dispatch a Messenger to Colo. Moore of the tenth Regt at Yorktown, informing him that his regiment could not be accommodated at Harper’s Ferry, and advising him that, according to orders he had, or might receive, from Genl Hamilton, it would be best to march his Regt to Carlisle and take up their quarters in the Barracks there; which Colo. Parker had been directly informed were in readiness to receive Troops having been completely repaired in the course of last summer.
To Colo. Hall of the ninth Regt another Messenger was dispatched with a letter from Colo. Parker, informing him that his Regt would be hutted at Harper’s Ferry, and requesting that they should be ordered there without delay, and in the meantime that every exertion would be made to get materials on the spot ready for them to begin their huts on their arrival.
At the same time, by Colo. Parker’s desire, I wrote to Genl Hamilton, giving him a full detail of what had be[en] determined upon, and assurances that the eighth & ninth Regts of Infy—and Battalion of Artille[r]y would be well accommodated at Harper’s Ferry. And that Colo. Moore had been written to, advising him to quarter the tenth Regt at Carlisle, if consistent with the Orders he had, or might receive.
On the 1st of Novr We returned to Harper’s Ferry, and upon going over the ground belonging to the U. S. and 150 Acres adjoining, which was in train of being purchased for the U. S. as mentioned in my letter of the 30th Ulto, we found there was an ample quantity of timber to furnish logs for all the huts of two Regts and Battalion of Artillery, and to afford sufficient fuel not only for the present winter; but to supply a considerable of the future wants. And as covering for the huts was the greatest desideratum, and but very few Trees on the public ground fit to make slabs, Colo. Parker sent Captn Henry & Captn Glenn to inspect some timber on the Maryland shore opposite to Harper’s Ferry. Their report was, that any quantity which could possibly be wanting might be had there fit to make slabs, within a very convenient distance, and the price very low. Colo. Parker therefore determined to send a party of men from his Regt immediately, under the charge of an officer acquainted with the business, who should take their tents to the ground, and continue to work there ’till they had got slabs or Clapboards

enough for all the huts to be built; which, from the Report of the Captains aforesaid, could be done by 30 men in ten or twelve days.
This provision being made for covering the huts, but little more plank will be wanting than for floors &c. for the Officers Huts, which can be procured without much difficulty. There is at present on the ground about 12,000 feet, and the saw mill on the public ground is engaged in cutting constantly at the rate of 1000 feet per day, and there are logs enough to get from her about 25,000 feet.
All the logs for the Soldiers of the eighth Regt are on the spot, and almost all the huts up, ready for covering. The logs for the Officers huts are cut, and hauling to the encampment; so that this Regt would be completely hutted by the middle of this week if the covering was ready.
Having every thing completed for hutting the 8th Regt excepting covering, Colo. Parker determines that his men shall cut the logs and get them on the encamping ground for the 9th Regt and Battalion of Artille[r]y, that they may all be able to go into quarters together.
The ground which I mentioned (150 Acres) is secured for the United States at £3.5.6 Virga currency pr Acre, and if it should be thought proper to increase the quantity there is no doubt it may be done at the same rate.
In order to give a better view of the relative situation of the Troops on the public ground, I have made a rough sketch of the whole ground and marked out the encampments &c.
The Orders from Genl Hamilton were, that the huts for the Soldiers should be 14 feet sqr. to contain ten men; but Colo. Parker having cut most of his logs for huts of 16 feet sqr. to contain 12 men, before he received these orders, he proceeded to build them accordingly, and intends cutting the others of the same length, as several advantages result from it. Very few trees will make two logs of 16 feet, and all will make one of 18 feet. The logs will be more valuable for future use, if they shd be wanted, and 12 men are accommodated with the same trouble that ten would be.
Colo. Parker’s encampment consists of two lines of huts for the Soldiers at 12 feet distant. The front line consists of 25 huts, and the rear will be according to the number of men, providing for

such as may be expected to be enlisted this winter. Twenty feet in rear of the Soldiers, are the huts for the Company Officers—and the same distance in rear of these the huts for the field Officers. The bottom on which the huts are built not being sufficiently wide to give the distance most desireable for the lines.
Colo. Parker’s assiduity and attention to accommodate the Troops is great—he spares no exertions, and the officers and men appear much satisfied with their situation, and have made very good progress in building their huts.
I left the Camp on Saturday evening, after the bargain for the ground was closed, so far as could be done by obligation, until the formal writings could be drawn. The purchase was negotiated by Major Campbell, and a Credit ⟨or 3 and 6 Months⟩ given to pay the money, unless the U. S. should chuse to make immediate payment, in which case the Int. for that time will be deducted from the cost of the land.
Colo. Parker did not write to you at this time as he was very much engaged, and I should be able to give you the full details of the business thus far. He will write by the next Mail, and state the progress of the arrangements.
I have given this hasty Report from the minutes which I had made from time to time; but if you should think it best, I will prepare another more full before your return. With the highest respect & veneration I have the honor to be, Sir, Your Obedient & faithful Servant

Tobias Lear

